                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 KEITH L. WHITE,

                        Plaintiff,
                                                       Case No. 19-CV-1797-JPS-JPS
 v.

 JOSEPH BEAHM, JOHN
 BIRDYSHAW, CATHY BARKHURST,                                             ORDER
 JESSE JONES, KATRINA
 MARSHALL, STANLEY RIDLEY,
 ANN YORK, MELISSA BLOCK,
 JENNIFER KAYCON, GAYLE
 GRIFFITH, JACOB GRIPENTROG,
 KYLE TRITT, G. STRUNZ, and J.
 BLEILER,

                        Defendants.



       Plaintiff Keith White, a prisoner proceeding in this matter pro se, filed

a complaint alleging that Defendants violated his constitutional rights.

(Docket #1). On February 5, 2020, this Court screened the complaint and

allowed Plaintiff to proceed with a claim of deliberate indifference to his

serious medical needs, in violation of the Eighth Amendment. (Docket #12).

On April 22, 2020, Plaintiff filed a motion to amend his complaint to identify

John Doe and an additional defendant. (Docket #18). The Court will grant

his motion to add these defendants.1




       1 The Clerk’s Office is directed to add Correctional Officers G. Strunz and J.
Bleiler as defendants on the docket. However, these defendants will not be served,
as this case will be dismissed without prejudice for failure to exhaust.



  Case 2:19-cv-01797-JPS Filed 02/02/21 Page 1 of 9 Document 34
         On May 13, 2020, Defendants filed a motion for summary judgment,

arguing that Plaintiff failed to exhaust his administrative remedies as to his

claim. (Docket #21). This motion has been fully briefed, and for the reasons

explained below, will be granted.

1.       LEGAL STANDARDS

         1.1   Summary Judgment

         Federal Rule of Civil Procedure 56 provides that the Court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Boss v. Castro, 816 F.3d 910, 916 (7th Cir.

2016). A fact is “material” if it “might affect the outcome of the suit” under

the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).

         1.2   Exhaustion of Prisoner Administrative Remedies

         The Prison Litigation Reform Act (“PLRA”) establishes that, prior to

filing a lawsuit complaining about prison conditions, a prisoner must

exhaust “such administrative remedies as are available[.]” 42 U.S.C. §

1997e(a). To do so, the prisoner must “file complaints and appeals in the

place, and at the time, the prison’s administrative rules require.” Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). He must do so precisely in

accordance with those rules; substantial compliance does not satisfy the

PLRA. Id.; Burrell v. Powers, 431 F.3d 282, 284–85 (7th Cir. 2005). A suit must

be dismissed if it was filed before exhaustion was complete, even if


                               Page 2 of 9
     Case 2:19-cv-01797-JPS Filed 02/02/21 Page 2 of 9 Document 34
exhaustion is achieved before judgment is entered. Perez v. Wis. Dep’t of

Corr., 182 F.3d 532, 535 (7th Cir. 1999). The exhaustion requirement furthers

several purposes, including restricting frivolous claims, giving prison

officials the opportunity to address situations internally, giving the parties

the opportunity to develop the factual record, and reducing the scope of

litigation. Smith v. Zachary, 255 F.3d 446, 450–51 (7th Cir. 2001). Failure to

exhaust administrative remedies is an affirmative defense to be proven by

a defendant. Westefer v. Snyder, 422 F.3d 570, 577 (7th Cir. 2005).

              1.2.1   Inmate Complaint Review System

       The Wisconsin Department of Corrections (“DOC”) maintains an

inmate complaint review system (“ICRS”) to provide a forum for

administrative complaints. Wis. Admin. Code § DOC 310.04. The ICRS

“allow[s] inmates to raise in an orderly fashion issues regarding

department policies, rules, living conditions, and employee actions that

personally affect the inmate or institution environment, including civil

rights claims.” Id. § DOC 310.01(2)(a). Before commencing a civil action or

special proceedings, “inmate[s] shall exhaust all administrative remedies

the [DOC] has promulgated by rule.” Id. § DOC 310.05.

       There are two steps an inmate must take to exhaust the available

administrative remedies. First, the inmate must file an offender complaint

with the Institution Complaint Examiner (“ICE”) within fourteen days of

the events giving rise to the complaint. Id. § DOC 310.07(2). The ICE may

reject the complaint or return the complaint to the inmate and allow him or

her to correct any issue(s) and re-file within ten days. See id. § DOC

310.10(5),(6). If the complaint is rejected, the inmate may appeal the

rejection to the appropriate reviewing authority within ten days. Id. § DOC




                            Page 3 of 9
  Case 2:19-cv-01797-JPS Filed 02/02/21 Page 3 of 9 Document 34
310.10(10).2 If the complaint is not rejected, the ICE issues a

recommendation of either dismissal or affirmance to the reviewing

authority. Id. § DOC 310.10(9),(12). The reviewing authority (“RA”) will

affirm or dismiss the complaint, in whole or in part, or return the complaint

to the ICE for further investigation. Id. § DOC 310.11(2).

         Second, if the ICE recommends, and the RA accepts, dismissal of the

complaint, the inmate may appeal the decision to the Corrections

Complaint Examiner (“CCE”) within fourteen days. Id. §§ DOC 310.09(1),

310.12. The CCE issues a recommendation to the Secretary of the

Department of Corrections, who may accept or reject it. Id. §§ DOC

310.12(2), 310.13. The inmate exhausts this administrative process when

either he or she receives the Secretary’s decision. Id. § DOC 310.13(2),(3). If

the inmate does not receive the Secretary’s written decision within ninety

days of the date of receipt of the appeal in the CCE's office, the inmate shall

consider the administrative remedies to be exhausted. Id. § DOC 310.13(4).

2.       RELEVANT FACTS

         Plaintiff alleges that on February 12, 2019, Defendants ignored him

when he threatened to cut himself with a razor blade that he found in his

cell. (Docket #1 at 4-5). He did in fact cut himself, and Defendants were

aware of this, but they did not intervene for some time. (Id. at 5-7). Plaintiff

was kept on observation status until February 19, 2019. (Docket #24 at 3).

         On, February 24, 2019, Plaintiff submitted an inmate complaint

related to the February 12, 2019 incident. (Docket #24-3 at 2-3). His

complaint was marked received on February 27, 2019. (Id.) On that same



        The ICRS defines a “reviewing authority” as “a person who is authorized
         2

to review and decide an inmate complaint.” Wis. Admin. Code § DOC 310.03(15).


                               Page 4 of 9
     Case 2:19-cv-01797-JPS Filed 02/02/21 Page 4 of 9 Document 34
date, ICE Tonia Moon (“ICE Moon”) returned Plaintiff’s initial inmate

complaint because he had not clearly identified one issue. (Id. at 1). In an

accompanying letter, ICE Moon explained that Plaintiff’s inmate complaint

was being returned, and not rejected, so that he would have the opportunity

to fix identified errors. (Id.) Specifically, ICE Moon asked Plaintiff to clarify

what issue he wanted investigated regarding his self-harm incident. (Id.)

Additionally, ICE Moon informed Plaintiff that his corrected inmate

complaint was still being held to the 14-day time limit. (Id.) ICE Moon stated

that she used the day he left observation, February 19—and not the incident

date of the 12th—as the start for his 14-day deadline, because inmates on

observation have limited access to writing materials. (Docket #24 at 3).

Thus, Plaintiff had until March 5, 2019 to file his revised inmate complaint

within the 14-day deadline. (Docket #22 at 10). However, Plaintiff asserts he

never received ICE Moon’s letter regarding his first inmate complaint.

(Docket #25 at 2).

         Plaintiff’s resubmitted an inmate complaint regarding the February

12 self-harm incident, WCI-2019-5707, which was received on March 25,

2019. (Docket #24 at 4). ICE Moon rejected Plaintiff’s inmate complaint as

untimely because he did not file it within the 14-day deadline. (Id.) Plaintiff

did not request to file a late complaint, he did not provide a reason for his

late filing, and he did not present any evidence that he was denied use of

or inhibited from using the ICRS. (Id.) Plaintiff appealed the rejection on

April 4, 2019. (Docket #24-2 at 10). The RA affirmed the rejection due to

untimeliness on April 5, 2019. (Id. at 5-6).

3.       ANALYSIS

         Defendants allege that Plaintiff has not exhausted his administrative

remedies on the claim against them, and therefore, this case must be


                               Page 5 of 9
     Case 2:19-cv-01797-JPS Filed 02/02/21 Page 5 of 9 Document 34
dismissed. Plaintiff argues that he never received ICE Moon’s return letter

and that he did not know he needed to file a request to submit a late

complaint. (Docket #25 at 4-5). Additionally, Plaintiff makes some fleeting

arguments that prison staff destroyed the letter or retaliated against him.

(Id. at 5). Plaintiff submits no evidence to support these unsubstantiated

allegations.

       The Seventh Circuit addressed similar facts in Lockett v. Bonson, 937

F.3d 1016 (7th Cir. 2019). In Lockett, the ICE claimed that the facility had no

record of Lockett filing an appeal of the dismissal of his inmate complaint.

In contrast, Lockett claimed that he had filed an appeal, but did not receive

a receipt acknowledging his appeal. Id. at 1025-26. The Seventh Circuit

explained that Wisconsin has a system that requires a prisoner receive a

receipt after filing a complaint, and that the “receipt plays a very significant

role in the complaint process” and the Plaintiff’s “ability to preserve his

right to initiate litigation in the district court.” Id. at 1026. Reading the

regulations in their totality, the Seventh Circuit concluded that Lockett

“was obliged to regard the absence of receipt as a red flag [and that] he

should have undertaken, through the complaint procedure, an inquiry to

ascertain why he had not received this important document.” Id. at 1027.

The Seventh Circuit held that, “Having failed to make that inquiry, he may

not now counter evidence that the prison did not receive his administrative

appeal with a bald assertion of a timely filing.” Id.

       The Seventh Circuit explained that requiring a prisoner “to employ

the complaint system to ascertain the fate of his appeal and the receipt of

filing is compatible with the primary purpose of the exhaustion doctrine: it

alerts the prison officials to the existence of the problem and affords an

opportunity to repair the injury.” Id. The court emphasized that the burden


                            Page 6 of 9
  Case 2:19-cv-01797-JPS Filed 02/02/21 Page 6 of 9 Document 34
of proof on the exhaustion issue is on the defendants. Id. But once the

defendants offered evidence that there was no record of an appeal having

been filed, the burden shifted to Lockett “to demonstrate that there was a

genuine issue of triable fact with respect to that defense.” Id.

       The Seventh Circuit noted that, while Lockett’s affidavit was

relevant and probative to the issue of whether he had filed his appeal or

received a receipt, it was “insufficient to establish that he ever exhausted

the opportunity to resolve the matter within the prison system by making

a reasonable inquiry into the reason for the absence of a receipt.” Id. at

1027-28. As the court observed, “In Wisconsin, the regulations clearly gave

him the opportunity to do so, but there is no evidence that he availed

himself of this tool.” Id. at 1028.

       In this case, when Plaintiff submitted his first inmate complaint,

within 10 days he should have received written notice that the complaint

was received or a return of the complaint. Wis. Admin. Code § DOC

310.10(4), (5). When Plaintiff received nothing, that should have been a “red

flag” that something was wrong. See Lockett, 937 F.3d at 1027; Pickens v.

Schmidt, No. 19-CV-741, 2020 WL 4530717, at *2 (E.D. Wis. Aug. 6, 2020). In

Wisconsin, inmates have opportunities to address issues they encounter

during the inmate complaint process. Wis. Admin. Code §§ DOC 310.04(1),

310.06. They can file an information request with the inmate complaint

examiner, or they can file a grievance to complain about interference with

their efforts to file an inmate complaint. Plaintiff has not presented any

evidence that he used such procedures to inquire as to why he had not

received a notice that the ICE received his complaint or a return of his

complaint.




                            Page 7 of 9
  Case 2:19-cv-01797-JPS Filed 02/02/21 Page 7 of 9 Document 34
         Based on the undisputed facts, Plaintiff did nothing regarding his

first complaint for about a month before he resubmitted an inmate

complaint regarding the same incident. Beyond not inquiring as to the first

complaint, when Plaintiff resubmitted his inmate complaint, he did not

follow the procedures to file a late complaint. Wis. Admin. Code § DOC

310.07(2). He did not request to file a late complaint, and he did not argue

good cause for filing a late complaint. Thus, it is unsurprising that his

resubmitted inmate complaint was rejected for untimeliness.

         Because Plaintiff’s inmate complaint WCI-2019-5707 was rejected

solely on the basis of untimeliness, Plaintiff has not exhausted his

administrative remedies on that inmate complaint. “[A] prison grievance

rejected solely on the basis of untimeliness will not fulfill the exhaustion

requirement.” Conyers v. Abitz, 416 F.3d 580, 584 (7th Cir. 2005) (citing Pozo,

286 F.3d at 1025). Therefore, because Plaintiff has failed to exhaust his

administrative remedies, the Court will grant Defendants’ motion for

summary judgment and dismiss this case without prejudice.3

4.       CONCLUSION

         For the reasons explained above, Defendants’ motion for summary

judgment will be granted and the case dismissed without prejudice for

failure to exhaust administrative remedies. Given that the Court is obliged

to dismiss this case without prejudice, Defendants’ motion to stay summary

judgment on the merits, (Docket #32), will be denied as moot.




        Although it seems clear that Plaintiff will not be able to complete the ICRS
         3

process for his claim at this late date, dismissals for failure to exhaust are always
without prejudice. Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004).


                               Page 8 of 9
     Case 2:19-cv-01797-JPS Filed 02/02/21 Page 8 of 9 Document 34
      Accordingly,

      IT IS ORDERED that Defendants’ motion for summary judgment

for failure to exhaust (Docket #21) be and the same is hereby GRANTED;

      IT IS FURTHER ORDERED that Plaintiff’s motion for leave to file

an amended complaint (Docket #18) be and the same is hereby GRANTED;

      IT IS FURTHER ORDERED that Defendants’ motion to stay

summary judgment on the merits (Docket #32) be and the same is hereby

DENIED as moot; and

      IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED without prejudice for Plaintiff’s failure to exhaust

administrative remedies.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 2nd day of February, 2021.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                            Page 9 of 9
  Case 2:19-cv-01797-JPS Filed 02/02/21 Page 9 of 9 Document 34
